1. Nicaragua (vote)
Before the vote:
Mr President, I would like to remind you that my group has decided not to take part in the vote for the reasons I mentioned earlier.
Therefore, no abstentions, but no participation either.
(FI) Mr President, in my opinion, too many Members in the last debate were allowed to go over their speaking time, by as much as double in some cases. Could you kindly remind everyone that, if necessary, the microphone can be turned off? That might be necessary for us not to lose the speaking time allotted to us.
Yes, some of you were given the floor twice, but not in one item. As far as disconnections are concerned, I have been generous to everyone and have not switched anyone's microphone off today, but next time I will.
Mr President, I wish to emphasise that our group is actually present but, for the same reason as the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, we have decided not to participate in the vote to indicate our opposition to the fact that the debate has taken place, just like the votes.
Mr President, our speech takes exactly the same perspective. For the reasons that we explained during our speech, we will not participate in this debate ... in this vote. We participated in the debate, but we will not participate in the vote, as it concerns a false state of urgency, as we have already explained.
Ladies and gentlemen, I must draw your attention to a small technical error in Paragraph 6. The words 'criminal' and 'disciplinary' will be removed from this paragraph.